UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 30, 2010 Tiger Oil and Energy, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53241 20-5936198 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 7230 Indian Creek Ln. Ste. 201Las Vegas, NV (Address of principal executive offices) (Zip Code Registrant’s telephone number, including area code:(702) 839-4029 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 1.01 Entry into a Material Definitive Agreement On July 29, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into an Exchange Agreement (the “Exchange Agreement”) with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”) and Bill Herndon, the sole member of Jett Rink, pursuant to which the Company agreed to acquire from Bill Herndon all of the membership interest in Jett Rink in exchange for 10,000,000 shares of the Company’s Common Stock.Jett Rink is involved in the business relating to the exploration, development and production of oil and gas in the United States. At the closing of the Exchange Agreement, Jett Rink became a wholly-owned subsidiary of the Company and the Company acquired the business and operations of Jett Rink. The Exchange Agreement contains customary representations, warranties, and conditions to closing. The closing of the Exchange Agreement is subject to the satisfaction of certain pre-closing conditions, including (i) changing the name of the Company to “Tiger Oil and Energy, Inc.,” (ii) the cancellation of all of the 4,650,000 outstanding options that have been granted to the Company’s key employees, consultants, officers and directors pursuant to the Company’s non-qualified stock option plan, and (iii) completion of audited financial statements of Jett Rink, among others. On August 16, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into a First Amendment to Exchange Agreement with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”), and Bill Herndon, the sole member of Jett Rink, whereby the Exchange Agreement dated July 29, 2010 (the “Exchange Agreement”) was amended by deleting Section 5.03(h) with respect to the Company’s name change to “Tiger Energy, Inc.” as a condition to closing of the Exchange Agreement. On September 14, 2010, an addendum to the Exchange Agreement was signed to delete Section 5.03(j) from the Exchange Agreement and the Amendment thereto in its entirety. On September 28, 2010, Tiger Oil and Energy, Inc. (formerly UTEC) closed its Exchange Agreement with Jet Rink Oil, LLC, making Jet Rink Oil a wholly owned subsidiary of Tiger Oil and Energy.The officers of Tiger immediately prior to the Effective Time are the officers of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal.The directors of Tiger immediately prior to the Effective Time are the directors of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal. Item 2.01.Completion of Acquisition or Disposition of Assets On July 29, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into an Exchange Agreement (the “Exchange Agreement”) with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”) and Bill Herndon, the sole member of Jett Rink, pursuant to which the Company agreed to acquire from Bill Herndon all of the membership interest in Jett Rink in exchange for 10,000,000 shares of the Company’s Common Stock.Jett Rink is involved in the business relating to the exploration, development and production of oil and gas in the United States. At the closing of the Exchange Agreement, Jett Rink became a wholly-owned subsidiary of the Company and the Company acquired the business and operations of Jett Rink. The Exchange Agreement contains customary representations, warranties, and conditions to closing. The closing of the Exchange Agreement is subject to the satisfaction of certain pre-closing conditions, including (i) changing the name of the Company to “Tiger Oil and Energy, Inc.,” (ii) the cancellation of all of the 4,650,000 outstanding options that have been granted to the Company’s key employees, consultants, officers and directors pursuant to the Company’s non-qualified stock option plan, and (iii) completion of audited financial statements of Jett Rink, among others. On August 16, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into a First Amendment to Exchange Agreement with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”), and Bill Herndon, the sole member of Jett Rink, whereby the Exchange Agreement dated July 29, 2010 (the “Exchange Agreement”) was amended by deleting Section 5.03(h) with respect to the Company’s name change to “Tiger Energy, Inc.” as a condition to closing of the Exchange Agreement. 2 On September 14, 2010, an addendum to the Exchange Agreement was signed to delete Section 5.03(j) from the Exchange Agreement and the Amendment thereto in its entirety. On September 28, 2010, Tiger Oil and Energy, Inc. (formerly UTEC) closed its Exchange Agreement with Jet Rink Oil, LLC, making Jet Rink Oil a wholly owned subsidiary of Tiger Oil and Energy.The officers of Tiger immediately prior to the Effective Time are the officers of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal.The directors of Tiger immediately prior to the Effective Time are the directors of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal. Over the past year we've structured an oil and gas exploration project located in the mid-upper region of Montana where there is a sizeable amount of oil. The Bakkan formation is on the property, with focus on Three Forks and Nisku that is prevalent from Montana throughout the Dakotas – there are up to 8 payzones. The Energy Department forecasts a 1.8 percent increase in 2010 to as much as 4.3 billion barrels of recoverable oil in North Dakota and Montana. Tiger Oil and Energy, Inc. Business There is spacing availableto drill up to 100 vertical wells per 8000 acres. The objective is to acquire the lease and drill wells on 37,000 acres of prolific, oil producing land that covers a 1000 square-mile area called the Kevin-Sunburst Dome. Of the 37,000 acres, 25,000 have 3D seismic (12,000 will have seismic completed next few years). The Kevin Dome produced over 130 million barrels of oil and 150 billion cf gas. Depth will not have to exceed 3200 feet, with ability to drill both vertical and horizontal wells. We believe after reviewing multiple opportunities, the property will garner results to which our shareholders will benefit significantly as the company performs.The geophysicist is calculating 800,000 barrels per 640 acres or 60M / 30Million conservatively - $2Billion @ 70 barrel. Each vertical will cost in the neighborhood of $300,000 and $900,000 per horizontal. There is potential to drill up to 100 vertical wells per 8000 acres (460/$138Million – 230 conservatively/$69M to drill). The company can also look to farm-out a portion of the land and retain a royalty. There is opportunity to acquire an additional 30,000 acre lease adjacent to the property, and shoot seismic for a cost of +/- $5M. There are currently 16 vertical wells covering approximately 1900 acres with 20 years of production history. ADVANTAGES ● Within a proven, prolific area of production in Montana (Kevin-Sunburst Dome - 1000 sq miles) which has thus far produced over 130 million barrels oil and 150 billion cf gas ● 9 month drill season - easy to navigate open wheat fields ● Up to 8 Payzones - Targeting Three Forks, Nisku, Lodgepole, and Madisondepths range from - 600 – 3200 ft ● No water flooding- gas dry zones Horizontal drilling candidate ● Estimated 100 wells per 8000 acres / ability to drill 230 vertical wells conservatively ● Will use operating and drilling crews withexperience in the area ● Ability to ramp-up production with multiple crews ● Additional property earmarked for acquisition - 30,000 acres adjacent to the 37,000 - Lease and seismic will cost approx $5Million - 10,000 acres available in Thomas County, KS - proven zone – requires seismic - 10,000 acres available in Ford County, KS - proven zone - requires seismic - 5,000 acres NE Colorado - 2D + 3D seismic complete 3 Section 5.06 -Change in Shell Company Status The Company was a public reporting “shell company,” as defined in Rule 12b-2 of theSecuritiesExchangeAct of 1934,as amended. It is the determination of management that at the closing of the Exchange Agreement, Jett Rink became a wholly-owned subsidiary of the Company and the Company acquired the business and operations of Jett Rink and the Company ceased to be a “shell company”. On July 29, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into an Exchange Agreement (the “Exchange Agreement”) with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”) and Bill Herndon, the sole member of Jett Rink, pursuant to which the Company agreed to acquire from Bill Herndon all of the membership interest in Jett Rink in exchange for approximately 10,000,000 shares of the Company’s Common Stock.Jett Rink is involved in the business relating to the exploration, development and production of oil and gas in the United States. The Exchange Agreement contains customary representations, warranties, and conditions to closing. The closing of the Exchange Agreement is subject to the satisfaction of certain pre-closing conditions, including (i) changing the name of the Company to “Tiger Oil and Energy, Inc.,” (ii) the cancellation of all of the 4,650,000 outstanding options that have been granted to the Company’s key employees, consultants, officers and directors pursuant to the Company’s non-qualified stock option plan, and (iii) completion of audited financial statements of Jett Rink, among others. On August 16, 2010, UTEC, Inc., a Nevada corporation (the “Company”), entered into a First Amendment to Exchange Agreement with Jett Rink Oil, LLC, a Kansas limited liability company (“Jett Rink”), and Bill Herndon, the sole member of Jett Rink, whereby the Exchange Agreement dated July 29, 2010 (the “Exchange Agreement”) was amended by deleting Section 5.03(h) with respect to the Company’s name change to “Tiger Energy, Inc.” as a condition to closing of the Exchange Agreement. On September 14, 2010, an addendum to the Exchange Agreement was signed to delete Section 5.03(j) from the Exchange Agreement and the Amendment thereto in its entirety. On September 28, 2010, Tiger Oil and Energy, Inc. (formerly UTEC) closed its Exchange Agreement with Jet Rink Oil, LLC, making Jet Rink Oil a wholly owned subsidiary of Tiger Oil and Energy.The officers of Tiger immediately prior to the Effective Time are the officers of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal.The directors of Tiger immediately prior to the Effective Time are the directors of Tiger as of and after the Effective Time, and each of them shall hold office until their respective successor is elected and qualified, or until their earlier resignation or removal. Over the past year we've structured an oil and gas exploration project located in the mid-upper region of Montana where there is a sizeable amount of oil. The Bakkan formation is on the property, with focus on Three Forks and Nisku that is prevalent from Montana throughout the Dakotas – there are up to 8 payzones. The Energy Department forecasts a 1.8 percent increase in 2010 to as much as 4.3 billion barrels of recoverable oil in North Dakota and Montana. Tiger Oil and Energy, Inc. Business There is spacing availableto drill up to 100 vertical wells per 8000 acres. The objective is to acquire the lease and drill wells on 37,000 acres of prolific, oil producing land that covers a 1000 square-mile area called the Kevin-Sunburst Dome. Of the 37,000 acres, 25,000 have 3D seismic (12,000 will have seismic completed next few years). The Kevin Dome produced over 130 million barrels of oil and 150 billion cf gas. Depth will not have to exceed 3200 feet, with ability to drill both vertical and horizontal wells. We believe after reviewing multiple opportunities, the property will garner results to which our shareholders will benefit significantly as the company performs.The geophysicist is calculating 800,000 barrels per 640 acres or 60M / 30Million conservatively - $2Billion @ 70 barrel. Each vertical will cost in the neighborhood of $300,000 and $900,000 per horizontal. There is potential to drill up to 100 vertical wells per 8000 acres (460/$138Million – 230 conservatively/$69M to drill). The company can also look to farm-out a portion of the land and retain a royalty. There is opportunity to acquire an additional 30,000 acre lease adjacent to the property, and shoot seismic for a cost of +/- $5M. 4 There are currently 16 vertical wells covering approximately 1900 acres with 20 years of production history. ADVANTAGES Within a proven, prolific area of production in Montana (Kevin-Sunburst Dome - 1000 sq miles) which has thus far produced over 130 million barrels oil and 150 billion cf gas 9 month drill season - easy to navigate open wheat fields Up to 8 Payzones - Targeting Three Forks, Nisku, Lodgepole, and Madisondepths range from - 600 – 3200 ft No water flooding - gas dry zones Horizontal drilling candidate Estimated 100 wells per 8000 acres / ability to drill 230 vertical wells conservatively Will use operating and drilling crews withexperience in the area Ability to ramp-up production with multiple crews Additional property earmarked for acquisition - 30,000 acres adjacent to the 37,000 - Lease and seismic will cost approx $5Million - 10,000 acres available in Thomas County, KS - proven zone – requires seismic - 10,000 acres available in Ford County, KS - proven zone - requires seismic - 5,000 acres NE Colorado - 2D + 3D seismic complete 5 Item 9.01 Financial Statements and Exhibits. UTeC, INC. AUDIT REPORT OF INDEPENDENT ACCOUNTANTS AND CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 6 UTeC, INC. TABLE OF CONTENTS Page Audit Report of Independent Accountants Consolidated Balance Sheets – December 31, 2009 and 2008 Consolidated Statements of Operations for the Years Ended December 31, 2009 and 2008and for the period April 30, 2009 (Inception) to December 31, 2009 Consolidated Statements of Stockholder’s Equity for the Years Ended December 31, 2009 and 2008 and for the period April 30, 2009 (Inception) to December 31, 2009 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 and for the period April 30, 2009 (Inception) to December 31, 2009 Notes to Consolidated Financial Statements 7 SADLER, GIBB & ASSOCIATES, L.L.C. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors UTeC, Inc. (A Development Stage Company) We have audited the accompanying consolidated balance sheets of UTeC, Inc. (A Development Stage Company) as of December 31, 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows then ended and for the period from inception on April 30, 2009 through December 31, 2009.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit.The consolidated financial statements of UTeC, Inc. as of December 31, 2008, were audited by other auditors whose report dated March 31, 2009, expressed an unqualified opinion on those statements. We conduct our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of UTeC, Inc. (A Development Stage Company) as of December 31, 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows then ended and for the period from inception on April 30, 2009 through December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has not yet established an ongoing source of revenue sufficient to cover its operating costs which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. SADLER, GIBB AND ASSOCIATES, LLC Salt Lake City, UT October 1, 2010 8 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders UTeC, Inc. Norman, Oklahoma We have audited the accompanying consolidated balance sheets of UTeC, Inc. (the “Company”) as of December 31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of UTeC, Inc. as of December 31, 2008 and 2007, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assessment of the effectiveness of UTeC Inc.’s internal control over financial reporting as of December 31, 2008, included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting and, accordingly, we do not express an opinion thereon. /s/ Cole & Reed, P.C. Oklahoma City, Oklahoma March 31, 2009 9 UTEC, INC. (A Development Stage Company) Consolidated Balance Sheets ASSETS December 31, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Total Current Assets PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSETS Intangible assets, net - Deferred tax asset - Total Other Assets - ASSETS FROM DISCONTINUED OPERATIONS, NET - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued salary - Accounts payable to related parties - Loan payable - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock - 1,000,000 authorized, $0.001 par value; 42,013 and 42,013 issued and outstanding, respectively 42 42 Common stock - 74,000,000 authorized, $0.001 par value; 34,118,159 and 51,968,159 issued and outstanding, respectively Additional paid-in capital Deficit accumulated incured prior to the development stage ) ) Deficit accumulated during the development stage ) - Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 10 UTEC, INC. (A Development Stage Company) Consolidated Statements of Operations From Inception on April 30 2009 For the Year Ended through December 31, December 31, REVENUES $
